09-4495-cv
Rellou v. JP Morgan Chase Long-Term Disability Plan


                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT


                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with
this Court, a party must cite either the Federal Appendix or an electronic database (with the
notation “summary order”). A party citing a summary order must serve a copy of it on any
party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 30th day of August, two thousand eleven.
PRESENT:

      ROGER J. MINER,
      JOSÉ A. CABRANES,
      PETER W. HALL,
             Circuit Judges.
_____________________________________

JULIA RELLOU,

                    Plaintiff-Counter-Defendant-
                    Appellant,

                    v.                                               09-4495-cv

DIRECTOR OF HUMAN RESOURCES JP MORGAN
CHASE LONG-TERM DISABILITY PLAN, et al.,

                    Defendants-Appellees,
FIRST UNUM LIFE INSURANCE COMPANY,

            Defendant-Counter-Claimant-
            Appellee.*
______________________________________

FOR APPELLANT:                  Julia Rellou, pro se, Granite Springs, N.Y.

FOR APPELLEES:                  Stacey L. Blecher, Assistant General Counsel, JP Morgan Chase
                                Legal & Compliance Department, for Director of Human
                                Resources JP Morgan Chase Long-Term Disability Plan and JP
                                Morgan Chase & Co., New York, N.Y.

                                Patrick W. Begos, Begos Horgan & Brown, LLP, First Unum Life
                                Insurance Company, Westport, Ct.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Kenneth M. Karas, Judge).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff-appellant Julia Rellou (“Rellou”), proceeding pro se, appeals from a judgment
entered September 30, 2009, in the District Court, granting summary judgment in favor of
defendants-appellees JP Morgan Chase Long-Term Disability Plan, the Director of Human
Resources, JP Morgan Chase & Co., and First Unum Life Insurance Company (jointly,
“defendants”) on Rellou’s claims brought pursuant to the Employee Retirement Income
Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001–1461 (2006), for defendants’ failure to
provide long-term disability benefits, breach of fiduciary duty, and promissory estoppel. Each
of Rellou’s claims raised the issue of whether First Unum Life Insurance Company (“First
Unum”), as administrator of the JP Morgan Chase Long-Term Disability Plan (“the Plan”),
properly exercised its discretion in deducting from Rellou’s long-term disability (“LTD”)
payments the amount of Social Security Disability Insurance (“SSDI”) payments that she
received from the government for her dependent children. We assume the parties’ familiarity
with the underlying facts, procedural history of the case, and the issues on appeal.


       *
           The Clerk of the Court is directed to amend the official caption as set forth above.
                                                  2
         We review de novo a district court’s grant of summary judgment, drawing all factual
inferences in favor of the non-moving party. See, e.g., Paneccasio v. Unisource Worldwide, Inc., 532
F.3d 101, 107 (2d Cir. 2008). “Summary judgment is proper only when, construing the evidence
in the light most favorable to the non-movant, ‘there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.’” Doninger v. Niehoff, 642 F.3d 334,
344 (2d Cir. 2011) (quoting Fed. R. Civ. P. 56(a)). Having conducted a de novo review of the
record and considered the parties’ submissions, we affirm the judgment of the District Court for
substantially the reasons stated in its thorough and well-reasoned opinion. See Rellou v. JP Morgan
Chase Long-Term Disability Plan, No. 07-CV-1334 (KMK), 2009 WL 3151230 (S.D.N.Y. Sep. 30,
2009).

        With respect to Rellou’s claim for improper denial of ERISA plan benefits under 29
U.S.C. § 1132(a)(1)(B) (2006), the District Court properly held that the plain language of the
Plan and other related documents—received by Rellou prior to her applications for LTD
payments and for SSDI benefits—made it clear that her LTD payments would be offset by any
SSDI benefits she or her family or dependents received, and that this unambiguous language was
not modified by a Resource Guide that Rellou had received in 2002. In so holding, the District
Court properly accounted for the fact that First Unum operated under a conflict of interest,
insofar as First Union both determined Rellou’s eligibility for benefits and paid the benefits out
of its own pocket. See Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 111 (2008) (“If a benefit plan
gives discretion to an administrator or fiduciary who is operating under a conflict of interest, that
conflict must be weighed as a “factor in determining whether there is an abuse of discretion.”)
(internal quotation marks omitted) (emphases in original). Rellou’s argument on appeal that the
District Court did not properly weigh First Unum’s conflict of interest is unpersuasive. As the
District Court noted, given the unambiguous language of the documents Rellou received, this
was not a close call. Indeed, the District Court stated that “the result here would be the same
even under a de novo standard.” Rellou, 2009 WL 3151230, at *6.

        With respect to Rellou’s claim for breach of fiduciary duty, the District Court properly
found that she failed to show that there was any material misrepresentation or omission on
which she could have relied to her detriment. On appeal, Rellou argues that the District Court
improperly found that her reliance on defendants’ statements was not detrimental because it
failed to consider evidence of the “punitive tax liabilities” on her SSDI benefits, which resulted
in her receiving a lesser total payment from her combined long-term disability payments and
SSDI benefits than she would have received had she never applied for SSDI benefits. Contrary




                                                 3
to Rellou’s assertion, it does not appear that this argument was made in the District Court.1
This Court generally will not review arguments raised for the first time on appeal, except “where
necessary to avoid a manifest injustice or where the argument presents a question of law and
there is no need for additional fact-finding.” Allianz Ins. Co. v. Lerner, 416 F.3d 109, 114 (2d Cir.
2005) (internal quotation marks omitted). Rellou has failed to show that either of those
conditions are present in this appeal. In any event, her argument is moot because the District
Court’s discussion of detrimental reliance was merely dicta, given its express holding that Rellou
failed to show a material misrepresentation or omission, a necessary element of a claim for
breach of fiduciary duty.

        Finally, with respect to Rellou’s promissory-estoppel claim, the District Court correctly
concluded that the 2002 Resource Guide, on which Rellou allegedly relied to her detriment, was
not a promise and that there were no “extraordinary circumstances” present, as required for an
ERISA plaintiff to succeed on a promissory-estoppel claim. See Weinreb v. Hosp. for Joint Diseases
Orthopaedic Inst., 404 F.3d 167, 172–73 (2d Cir. 2005) (internal quotation marks omitted)
(explaining elements of promissory-estoppel claim in ERISA context).

       We have reviewed Rellou’s remaining arguments and find them to be without merit.

                                          CONCLUSION

       We reject all of Rellou’s claims on appeal. Accordingly, the judgment of the District
Court is AFFIRMED.
                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




       1
           To support her argument, Rellou attached to her brief a March 2009 letter from her
accountant setting forth her tax liability on her SSDI benefits for tax years 2005 to 2008. This letter
was not provided to the District Court during the summary-judgment briefing. The District Court’s
docket sheet indicates that, in June 2009, while the summary-judgment motions were pending,
Rellou attempted to deliver additional papers to the court without her attorney’s knowledge. See
ROA Doc. 63. However, in response to a letter from First Unum’s counsel, the District Court
indicated that it had not reviewed, and would not review, this ex parte submission. See id. Because
the submission was never docketed, it is unclear whether the accountant’s letter was included among
these additional papers. What is clear, however, is that this evidence was not properly presented to,
or considered by, the District Court.
                                                  4